MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Oct 29 2020, 8:38 am
court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joshua Vincent                                           Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               October 29, 2020
Commitment of:                                           Court of Appeals Case No.
                                                         20A-MH-1085
T.B.,
                                                         Appeal from the Marion Superior
Appellant-Respondent,                                    Court
        v.                                               The Honorable Steven R.
                                                         Eichholtz, Judge
Neuro Diagnostic Institute,                              The Honorable Kelly M. Scanlan,
                                                         Judge Pro Tempore
Appellee-Petitioner.
                                                         Trial Court Cause No.
                                                         49D08-2002-MH-5113



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-MH-1085 | October 29, 2020              Page 1 of 6
                                       Statement of the Case
[1]   T.B. appeals the probate court’s order granting the Neuro Diagnostic Institute’s

      (“NDI”) petition to extend her temporary commitment to a regular

      commitment. T.B. presents one issue for our review, namely, whether the

      probate court’s finding that she is gravely disabled is supported by clear and

      convincing evidence.


[2]   We affirm.


                                 Facts and Procedural History
[3]   T.B. has a diagnosis of schizoaffective disorder: bipolar type. On February 3,

      2020, a few days after T.B. had been discharged from Methodist Hospital, law

      enforcement officers found T.B. “in the middle of the road,” and she was

      “confused and disorganized.” Tr. at 6. T.B. told officers that “she had been

      sleeping outside waiting for [someone named] Eric to be discharged” from

      Methodist. Id. at 6-7. “She was very manic[.]” Id. at 7. The officers

      transported T.B. to Sandra Eskenazi Mental Health Center for treatment. And

      on February 10, the probate court ordered a temporary commitment for T.B.


[4]   On March 11, T.B. was transferred to NDI. Upon her admission there, T.B.

      “was very manic—speaking very rapidly. Her train of thought was very

      disorganized—[she] would move from one topic to another.” Id. While at

      NDI, T.B., “on several occasions talk[ed] to entities that nobody else [could]

      see.” Id. T.B. displayed delusional thinking. And T.B. stated that she would

      be living at various addresses upon her discharge, but those addresses

      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1085 | October 29, 2020   Page 2 of 6
      “physically do not exist.” Id. at 8. She gave proper street names, but the

      addresses were not “actual home addresses.” Id.


[5]   On April 17, NDI filed a petition requesting the probate court to extend T.B.’s

      temporary commitment, which was set to expire on May 10, to a regular

      commitment. At a hearing on that petition on May 6, NDI presented evidence

      that T.B. was not able to care for herself. Specifically, Carrie Mefford, a

      psychiatric mental health nurse practitioner at NDI, testified that, as of the date

      of the hearing, she did not believe that T.B. was able to provide for herself

      shelter, food, clothing, or transportation to medical appointments. Mefford

      stated that T.B. was unemployed and “no longer receive[d] Social Security

      Disability,” so she had no income. Id. Mefford stated that she believed “[T.B.]

      need[ed] a court order to force treatment for another four to six months.” Id. at

      9. Mefford explained as follows:


              [S]he still is obviously suffering from a lot of delusions. That
              [sic] it would take awhile to work on her medications to get those
              where they need to be to where she would be able to go back out
              to the community and provide for those, you know, shelter, food,
              clothing, medication, transportation things [sic] and getting her
              set up with the appropriate resources will take a little bit of time.


      Id. Mefford concluded that T.B. was mentally ill and gravely disabled.


[6]   T.B.’s psychiatrist at NDI, Dr. Bethany McGovern, testified that T.B.


              [d]oes not have a reality-based discharge plan and she also has
              been found in a state of disarray. My understanding is that she
              was found with feces and vomit and things in the car with her

      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1085 | October 29, 2020   Page 3 of 6
              because she did not have facilities and she did not have the
              ability to care for herself. And her mental state has not
              significantly changed since then.


      Id. at 16. Dr. McGovern testified that she believed that T.B. would not take her

      prescribed medication if discharged because “she does not have money or

      transportation or organized thinking enough to follow through with that.” Id.

      at 17. Dr. McGovern agreed that T.B. was mentally ill and gravely disabled.


[7]   T.B. testified at the hearing. She stated that she had a few options for places to

      live upon discharge, including with her “fiancé, Eric,” whom no one could

      verify was a real person. Id. at 18. T.B. stated that she was “not delusional,”

      and she was “fine” as long as she got some sleep. Id. at 20. T.B. stated that she

      had a house and a job at UPS as a “branch supervisor.” Id. T.B. explained that

      she did not talk to herself, but she was “practicing [her] preaching.” Id. at 22.

      At the conclusion of the hearing, the probate court granted NDI’s petition for

      regular commitment for “a period of time expected to exceed ninety (90) days.”

      Appellant’s App. Vol. 2 at 12. This appeal ensued.


                                     Discussion and Decision
[8]   T.B. appeals the probate court’s order granting NDI’s petition for a “regular

      commitment.” In a regular involuntary commitment proceeding, the petitioner

      may seek to have an individual hospitalized for more than ninety days. Ind.

      Code § 12-26-7-1 (2020). To obtain such a commitment, the petitioner must

      prove by clear and convincing evidence that (1) the individual is mentally ill

      and either dangerous or gravely disabled; and (2) detention or commitment of

      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1085 | October 29, 2020   Page 4 of 6
       that individual is appropriate. I.C. § 12-26-2-5(e). When reviewing the

       sufficiency of the evidence supporting an involuntary civil commitment, we will

       affirm if, after considering the probative evidence and reasonable inferences

       supporting the decision, a reasonable trier of fact could have found the

       necessary elements proven by clear and convincing evidence. P.B. v. Evansville

       State Hosp. (In re Commitment of P.B.), 90 N.E.3d 1199, 1202 (Ind. Ct. App.

       2017). We will not reweigh evidence or judge witness credibility. Id.


[9]    T.B.’s sole contention on appeal is that NDI did not prove by clear and

       convincing evidence that she was gravely disabled. “Gravely disabled” is

       defined as


               a condition in which an individual, as a result of mental illness, is
               in danger of coming to harm because the individual:

               (1) is unable to provide for that individual’s food, clothing,
               shelter, or other essential human needs; or

               (2) has a substantial impairment or an obvious deterioration of
               that individual’s judgment, reasoning, or behavior that results in
               the individual’s inability to function independently.


       I.C. § 12-7-2-96.


[10]   T.B. asserts that NDI “failed to establish a sufficient nexus between [her]

       mental illness and the inability to provide for her needs.” Appellant’s Br. at 8.

       Specifically, T.B. maintains that NDI did not prove that her inability to care for

       herself was the result of a mental illness rather than a simple “lack of financial

       resources.” Id. at 10. T.B. also asserts that NDI did not prove that, at the time

       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1085 | October 29, 2020   Page 5 of 6
       of the hearing, she suffered from a substantial impairment that resulted in her

       being unable to function independently. But T.B.’s contentions amount to a

       request that we reweigh the evidence, which we cannot do.


[11]   NDI presented ample evidence that, at the time of the hearing, T.B. was

       mentally ill and, as a result, was unable to provide for herself shelter, food, or

       necessary medical treatment. Prior to her temporary commitment, T.B. was

       apparently living in a car with vomit and feces in it, and Dr. McGovern testified

       that T.B.’s “mental state has not significantly changed since then.” Tr. at 16.

       We hold that NDI proved by clear and convincing evidence that T.B. was

       gravely disabled at the time of the hearing. The probate court did not err when

       it granted the regular commitment order.


[12]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1085 | October 29, 2020   Page 6 of 6